UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 To FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LG HOLDING CORPORATION (Name of small business issuer in its charter) Colorado 7371 20-8025365 (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 3413 S Ammons Street #22-6 Lakewood, CO 80227 (720) 323-2592 (Address and telephone number of principal executive offices and principal place of business) Allan Reeh 3413 S Ammons Street #22-6 Lakewood, CO 80227 (720) 323-2592 (Name, address and telephone number of agent for service) Copies to: With a Copy to: David J. Wagner, Esq. David Wagner & Associates, P.C. Penthouse Suite 8400 East Prentice Avenue Greenwood Village, Colorado 80111 Office(303) 793-0304 Fax (303) 409-7650 Approximate date of proposed sale to the public:From time to time after this
